


Exhibit 10.34

 

BRUKER ENERGY & SUPERCON TECHNOLOGIES, INC.

 

2009 STOCK OPTION PLAN

 

1.             Purpose of the Plan.

 

This stock option plan (the “2009 Stock Option Plan”) is intended to encourage
ownership of the stock of Bruker Energy & Supercon Technologies, Inc. (the
“Company”) by management, employees, directors, consultants and advisors
(“Optionees”) of the Company and its subsidiaries, to induce qualified personnel
to enter and remain in the employ of the Company or its subsidiaries and
otherwise to provide additional incentive for Optionees to promote the success
of its business.

 

2.             Stock Subject to the 2009 Stock Option Plan.

 

(a)           The total number of shares of the authorized but unissued or
Treasury shares of the common stock, $.01 par value, of the Company (“Common
Stock”) for which options may be granted under the 2009 Stock Option Plan shall
not exceed one million six hundred thousand (1,600,000) shares, subject to
adjustment as provided in Section 12 hereof.

 

(b)           If an option granted hereunder shall expire or terminate for any
reason without having vested fully or having been exercised in full, the
unvested and/or unpurchased shares subject thereto shall again be available for
subsequent option grants under the 2009 Stock Option Plan.

 

(c)           Stock issuable upon exercise of an option granted under the 2009
Stock Option Plan may be subject to such restrictions on transfer, repurchase
rights (but not to exceed 20% of the stock issuable upon exercise of options
granted under the 2009 Stock Option Plan) or other restrictions as shall be
determined by the Board of Directors of the Company (the “Board”).

 

--------------------------------------------------------------------------------


 

(d)           Notwithstanding any other provision of this Plan to the contrary,
the Compensation Committee of the Board shall have the right, in its sole
discretion, to allocate and grant up to twenty percent (20%) of the Common Stock
authorized to be granted as options hereunder as restricted stock to employees
of the Company on such terms and conditions and pursuant to such restricted
stock agreements as the Compensation Committee, in its discretion, shall deem
appropriate.

 

3.             Administration of the 2009 Stock Option Plan.

 

The 2009 Stock Option Plan shall be administered by the Board or a Stock Option
Committee (the “Compensation Committee”) consisting of two or more persons
appointed to such Compensation Committee from time to time by the Board; 
provided, however, that (i) to the extent necessary in order to permit officers
and directors of the Company to be exempt from the provisions of
Section 16(b) of the 1934 Act with respect to transactions pursuant to the 2009
Stock Option Plan, each of such persons shall be a “Non-Employee Director”
within the meaning of Rule 16b-3 (“Rule 16b-3”) promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the “1934 Act”) and (ii) if such qualification is deemed necessary in order for
the grant or exercise of awards made under the 2009 Stock Option Plan to qualify
for any tax or other material benefit to participants of the Company under
applicable regulations under Section 162(m) of the Code, each of such persons
shall be an “outside director” (as defined in applicable regulations
thereunder).  The term “Compensation Committee” shall, for all purposes of the
2009 Stock Option Plan be deemed to refer to the Board if the Board is
administering the 2009 Stock Option Plan.  If the 2009 Stock Option Plan is
administered by a Compensation Committee, the Compensation Committee shall from
time to time select a Chairman from among its members and shall adopt such
rules and regulations as it shall deem appropriate concerning the holding of
meetings and the administration of the 2009

 

2

--------------------------------------------------------------------------------


 

Stock Option Plan.  A majority of the entire Compensation Committee shall
constitute a quorum and the actions of a majority of the members of the
Compensation Committee present at a meeting at which a quorum is present, or
actions approved in writing by all of the members of the Compensation Committee,
shall be the actions of the Compensation Committee; provided, however, that if
the Compensation Committee consists of only two members, both shall be required
to constitute a quorum and to act at a meeting or to approve actions in
writing.  Except as otherwise expressly provided in the 2009 Stock Option Plan,
the Compensation Committee shall have all powers with respect to the
administration of the 2009 Stock Option Plan, including, without limitation,
full power and authority to interpret the provisions of the 2009 Stock Option
Plan and any option agreement grated hereunder, and to resolve all questions
arising under the 2009 Stock Option Plan.  All decisions of the Compensation
Committee shall be conclusive and binding on all participants in the 2009 Stock
Option Plan.

 

4.             Type of Options.

 

Options granted pursuant to the 2009 Stock Option Plan shall be authorized by
action of the Compensation Committee and may be designated as either incentive
stock options meeting the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), or non-qualified options which are not
intended to meet the requirements of such Section 422 of the Code, the
designation to be in the sole discretion of the Compensation Committee.  The
2009 Stock Option Plan shall be administered by the Compensation Committee in
such manner as to permit options granted as incentive stock options to qualify
as incentive stock options under the Code.

 

5.             Eligibility

 

(a)           As required by U.S. law, incentive stock options shall only be
granted to Optionees who are employees.  As a result, options designated as
incentive stock options

 

3

--------------------------------------------------------------------------------


 

shall, subject to the limitation on amounts of more than 10% of the combined
voting power of the Company as designated in Section 5(e), be granted only to
key employees (including officers and directors who are also employees) of the
Company or any of its subsidiaries, including subsidiaries which become such
after adoption of the 2009 Stock Option Plan.

 

(b)           The law permits more flexibility for the grant of non-qualified
stock options.  Accordingly, options designated as non-qualified options may be
granted to officers, employees, consultants, advisors and directors of the
Company or of any of its subsidiaries, including subsidiaries which become such
after adoption of the 2009 Stock Option Plan.

 

(c)           As used herein, “subsidiary” or “subsidiaries” shall be as defined
in Section 424 of the Code and the Treasury Regulations promulgated thereunder
(the “Regulations”).

 

(d)           The Compensation Committee shall, from time to time, at its sole
discretion, select from such eligible persons those to whom options shall be
granted and shall determine the number of shares to be subject to each option. 
In determining the eligibility of a person to be granted an option, as well as
in determining the number of shares to be granted to any person, the
Compensation Committee in its sole discretion shall take into account the
position and responsibilities of the person being considered, the nature and
value to the Company or its subsidiaries of his or her service and
accomplishments, his or her present and potential contribution to the success of
the Company or its subsidiaries, and such other factors as the Compensation
Committee may deem relevant.

 

(e)           As required by law, no option designated as an incentive stock
option shall be granted to any employee of the Company or any subsidiary if such
employee owns, immediately prior to the grant of an option, stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of a parent or a subsidiary, unless the purchase price for the stock
under such option shall be at least 110% of its fair

 

4

--------------------------------------------------------------------------------


 

market value at the time such option is granted and the option, by its terms,
shall not be exercisable more than five years from the date it is granted.  In
determining the stock ownership under this paragraph, the provisions of
Section 424(d) of the Code shall be controlling.

 

(f)            In determining the fair market value under this paragraph, the
provisions of Section 7 hereof shall apply.

 

(g)           Subject to the provisions of Section 12 relating to adjustments
upon changes in the shares of Common Stock, no employee shall be eligible to be
granted Options covering more than 100,000 shares of Common Stock during any
calendar year.

 

6.             Option Agreement.

 

Each option shall be evidenced by an option agreement (the “Agreement”) duly
executed on behalf of the Company and by the Optionee to whom such option is
granted, which Agreement shall comply with and be subject to the terms and
conditions of the 2009 Stock Option Plan.  The Agreement may contain such other
terms, provisions and conditions which are not inconsistent with the 2009 Stock
Option Plan as may be determined by the Compensation Committee; provided that
(a) options designated as incentive stock options shall meet all of the
conditions for incentive stock options as defined in Section 422 of the Code;
(b) the vesting schedule contained in the form of incentive stock option
agreement approved by the Board shall not be altered by the Compensation
Committee for any grant of an incentive stock option; and (c) the vesting
schedule contained in the form of non-qualified stock option agreement approved
by the Board shall be the recommended vesting schedule for the grant of
non-qualified stock options by the Compensation Committee but may be altered by
the Compensation Committee.  The date of grant of an option shall be as
determined by the Compensation Committee.  More than one option may be granted
to an individual.

 

5

--------------------------------------------------------------------------------


 

7.             Option Price.

 

The option price or prices of shares of the Company’s Common Stock for options
designated as non-qualified stock options shall be as determined by the
Compensation Committee, but in no event shall the option price of a
non-qualified stock option be less than 50% of the fair market value of such
Common Stock at the time the option is granted, as determined by the
Compensation Committee.  The option price or prices of shares of the Company’s
Common Stock for incentive stock options shall be not less than the fair market
value of such Common Stock at the time the option is granted as determined by
the Compensation Committee in accordance with the Regulations promulgated under
Section 422 of the Code.  If such shares are then listed on any national
securities exchange, the fair market value shall be the mean between the high
and low sales prices, if any, on the largest such exchange on the date of the
grant of the option or, if none, shall be determined by taking a weighted
average of the means between the highest and lowest sales prices on the nearest
date before and the nearest date after the date of grant in accordance with
Treasury Regulations Section 25.2512-2.  If the shares are not then listed on
any such exchange, the fair market value of such shares shall be the mean
between the high and low sales prices, if any, as reported in the National
Association of Securities Dealers Automated Quotation National Market
(“NASDAQ/NM”) for the date of the grant of the option, or, if none, shall be
determined by taking a weighted average of the means between the highest and
lowest sales on the nearest date before and the nearest date after the date of
grant in accordance with Treasury Regulations Section 25.2512-2.  If the shares
are not then either listed on any such exchange or quoted in NASDAQ/NM, the fair
market value shall be the mean between the average of the “Bid” and the average
of the “Ask” prices, if any, as reported in the National Daily Quotation Service
for the date of the grant of the option, or, if none, shall be determined by
taking a weighted average of the means between the highest and lowest sales
prices on the nearest date before and the nearest date after the date of grant
in accordance with Treasury Regulations Section 25.2512-2.  If the fair market
value

 

6

--------------------------------------------------------------------------------


 

cannot be determined under the preceding three sentences, it shall be determined
in good faith by the Compensation Committee.

 

8.             Manner of Payment; Manner of Exercise.

 

(a)           Options granted under the 2009 Stock Option Plan may provide for
the payment of the exercise price, as determined by the Compensation Committee
and as set forth in the Option Agreement, by delivery of (i) cash or a check
payable to the order of the Company in an amount equal to the exercise price of
such options, (ii) shares of Common Stock of the Company owned by the optionee
having a fair market value equal in amount to the exercise price of the options
being exercised,  (iii) any combination of (i) and (ii), provided, however, that
payment of the exercise price by delivery of shares of Common Stock of the
Company owned by such optionee may be made only if such payment does not result
in a charge to earnings for financial accounting purposes as determined by the
Compensation Committee or (iv) payment may also be made by delivery of a
properly executed exercise notice to the Company, together with a copy of
irrevocable instruments to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the exercise price.  To facilitate clause
(iv) above, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms.

 

(b)           To the extent that the right to purchase shares under an option
has accrued and is in effect, options may be exercised in full at one time or in
part from time to time, by giving written notice, signed by the Optionee
exercising the option, to the Company, stating the number of shares with respect
to which the option is being exercised, accompanied by payment in full for such
shares as provided in subparagraph (a) above.  Upon such exercise, delivery of a
certificate for paid-up non-assessable shares shall be made at the principal
office of the Company

 

7

--------------------------------------------------------------------------------


 

to the Optionee exercising the option at such time, during ordinary business
hours, not more than thirty (30) days from the date of receipt of the notice by
the Company, as shall be designated in such notice, or at such time, place and
manner as may be agreed upon by the Company and the person or persons exercising
the option.  Upon exercise of the option and payment as provided above, the
Optionee shall become a shareholder of the Company as to the Shares acquired
upon such exercise.

 

9.             Exercise of Options.

 

Each option granted under the 2009 Stock Option Plan shall, subject to
Section 6, Section 10(b) and Section 12 hereof, be exercisable at such time or
times and during such period as determined by the Compensation Committee which
shall be set forth in the Agreement; provided, however, that no option granted
under the 2009 Stock Option Plan shall have a term in excess of ten (10) years
from the date of grant.

 

To the extent that an option to purchase shares is not exercised by an Optionee
when it becomes initially exercisable, it shall not expire but shall be carried
forward and shall be exercisable, on a cumulative basis, until the expiration of
the exercise period.  No partial exercise may be made for less than fifty (50)
full shares of Common Stock.

 

Notwithstanding the foregoing, the Compensation Committee may in its discretion
accelerate the exerciseability of any option subject to such terms and
conditions as the Compensation Committee deems necessary and appropriate.

 

10.           Term of Options; Exerciseability.

 

(a)           Term.

 

(1)           Each option shall expire not more than ten (10) years from the
date of the granting thereof, but shall be subject to earlier termination as
herein provided.

 

(2)           Except as otherwise provided in this Section 10, an option granted
to any employee who ceases to be an employee of the Company, or an option
granted to any other Optionee who ceases to have the same relationship with the
Company

 

8

--------------------------------------------------------------------------------


 

or one of its subsidiaries which was in effect on the date the option was
granted, shall terminate immediately on the date such Optionee ceases to be an
employee, or ceases to have such relationship with the Company or one of its
subsidiaries, or on the date on which the option expires by its terms, whichever
occurs first.

 

(3)           If such termination of employment or relationship is because the
Optionee has become permanently disabled (within the meaning of
Section 22(e)(3) of the Code), such option shall terminate sixty (60) days after
the date such Optionee ceases to be an employee or to have such relationship, or
on the date on which the option expires by its terms, whichever occurs first.

 

(4)           In the event of the death of any Optionee, any option granted to
such Optionee shall terminate ninety (90) days after the date of death, or on
the date on which the option expires by its terms, whichever occurs first.

 

(5)           Notwithstanding subparagraphs (2), (3) and (4) above, the
Compensation Committee shall have the authority to extend the expiration date of
any outstanding option in circumstances in which it deems such action to be
appropriate, provided that no such extension shall extend the term of an option
beyond the date on which the option would have expired if no termination of the
Optionee’s employment or relationship with the Company or its subsidiary had
occurred.

 

(b)           Exerciseability.

 

An option granted to an Optionee who ceases to be an employee, or ceases to have
the same relationship with the Company or one of its subsidiaries which was in
existence on the date the option was granted shall be exercisable only to the
extent that the right to purchase shares under such option has accrued and is in
effect on the date such Optionee ceases to be an employee, or ceases to have
such relationship with the Company or one of its subsidiaries.

 

9

--------------------------------------------------------------------------------

 

11.           Options Not Transferable.

 

The right of any Optionee to exercise any option granted to him or her shall not
be assignable or transferable by such Optionee otherwise than by will or the
laws of descent and distribution, and any such option shall be exercisable
during the lifetime of such Optionee only by him or her.  Any option granted
under the 2009 Stock Option Plan shall be null and void and without effect upon
the bankruptcy of the Optionee to whom the option is granted, or upon any
attempted assignment or transfer, except as herein provided, including without
limitation any purported assignment, whether voluntary or by operation of law,
pledge, hypothecation or other disposition, attachment, divorce, trustee process
or similar process, whether legal or equitable, upon such option.

 

12.           Recapitalizations, Reorganizations and the Like.

 

(a)           In the event that the outstanding shares of the Common Stock of
the Company are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
any reorganization, merger, consolidation, recapitalization, reclassification,
stock split-up, combination of shares, or dividends payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares as to
which options may be granted under the 2009 Stock Option Plan and as to which
outstanding options or portions thereof then unexercised shall be exercisable,
to the end that the proportionate interest of the Optionee shall be maintained
as before the occurrence of such event; such adjustment in outstanding options
shall be made without change in the total price applicable to the unexercised
portion of such options and with a corresponding adjustment in the option price
per share.

 

(b)           In addition, unless otherwise determined by the Board in its sole
discretion, in the case of any (i) sale or conveyance to another entity of all
or substantially all of the property and assets of the Company, including,
without limitation, by way of merger or consolidation, or (ii) Change in Control
(as hereinafter defined) of the Company, the purchaser(s) of the Company’s
assets or stock may, in his, her or its discretion, deliver

 

10

--------------------------------------------------------------------------------


 

to the Optionee the same kind of consideration that is delivered to the
shareholders of the Company as a result of such sale, conveyance or Change in
Control, or the Board may cancel all outstanding options in exchange for
consideration in cash or in kind which consideration in both cases shall be
equal in value to the value of those shares of stock or other securities the
Optionee would have received had the option been exercised (to the extent then
exercisable) and no disposition of the shares acquired upon such exercise been
made prior to such sale, conveyance or Change in Control, less the option price
therefor.  Upon receipt of such consideration by the Optionee, his or her option
shall immediately terminate and be of no further force and effect.  The value of
the stock or other securities the Optionee would have received if the option had
been exercised shall be determined in good faith by the Board, and in the case
of shares of the Common Stock of the Company, in accordance with the provisions
of Section 7 hereof.  The Board shall also have the power and right to
accelerate the exerciseability of any options, notwithstanding any limitations
in this 2009 Stock Option Plan or in the Agreement upon such a sale, conveyance
or Change in Control.  Upon such acceleration, any options or portion thereof
originally designated as incentive stock options that no longer qualify as
incentive stock options under Section 422 of the Code as a result of such
acceleration shall be redesignated as non-qualified stock options.  A “Change in
Control” shall be deemed to have occurred if any person, or any two or more
persons acting as a group, and all affiliates of such person or persons, who
prior to such time owned less than twenty percent (20%) of the then outstanding
Common Stock of the Company, shall acquire, whether by purchase, exchange,
tender offer, merger, consolidation or otherwise, such additional shares of the
Company’s Common Stock in one or more transactions, or series of transactions,
such that following such transaction or transactions, such person or group and
affiliates beneficially own at least fifty percent (50%) of the Company’s Common
Stock outstanding.

 

(c)           Upon dissolution or liquidation of the Company, all options
granted under this 2009 Stock Option Plan shall terminate, but each Optionee (if
at such time in

 

11

--------------------------------------------------------------------------------


 

the employ of or otherwise associated with the Company or any of its
subsidiaries) shall have the right, immediately prior to such dissolution or
liquidation, to exercise his or her option to the extent then exercisable.

 

(d)           No fraction of a share shall be purchasable or deliverable upon
the exercise of any option, but in the event any adjustment hereunder of the
number of shares covered by the option shall cause such number to include a
fraction of a share, such fraction shall be adjusted to the nearest smaller
whole number of shares.

 

13.           No Special Employment or Other Rights.

 

Nothing contained in the 2009 Stock Option Plan or in any option granted under
the Plan shall confer upon any Optionee right with respect to the continuation
of his or her employment or other relationship by the Company (or any
subsidiary) or interfere in any way with the right of the Company (or any
subsidiary), subject to the terms of any separate employment or other agreement,
at any time to terminate such employment or other relationship or to increase or
decrease the compensation of the option holder from the rate in existence at the
time of the grant of an option.  Whether an authorized leave of absence, or
absence in military or government service, shall constitute termination of
employment or another relationship shall be determined by the Compensation
Committee at the time.

 

14.           Withholding.

 

The Company’s obligation to deliver shares upon the exercise of any option
granted under the 2009 Stock Option Plan and any payments or transfers under
Section 12 hereof shall be subject to the Optionee’s satisfaction of all
applicable Federal, state and local income, excise, employment and any other tax
withholding requirements.  All non-U.S. Optionees must pay all applicable
employee and employers wage and other withholding taxes in advance of receiving
shares upon exercise of any vested option.

 

12

--------------------------------------------------------------------------------


 

15.           Restrictions on Issue of Shares.

 

(a)           Notwithstanding the provisions of Section 8, the Company may delay
the issuance of shares covered by the exercise of an option and the delivery of
a certificate for such shares until one of the following conditions shall be
satisfied:

 

(i)            The shares with respect to which such option has been exercised
are at the time of the issue of such shares effectively registered or qualified
under applicable Federal and state securities acts now in force or as hereafter
amended; or

 

(ii)           Counsel for the Company shall have given an opinion, which
opinion shall not be unreasonably conditioned or withheld, that such shares are
exempt from registration and qualification under applicable Federal and state
securities acts now in force or as hereafter amended.

 

(b)           It is intended that all exercises of options shall be effective,
and the Company shall use its best efforts to bring about compliance with the
above conditions within a reasonable time, except that the Company shall be
under no obligation to qualify shares or to cause a registration statement or a
post-effective amendment to any registration statement to be prepared for the
purpose of covering the issue of shares in respect of which any option may be
exercised, except as otherwise agreed to by the Company in writing.

 

16.           Purchase for Investment; Rights of Holder on Subsequent
Registration.

 

Unless the shares to be issued upon exercise of an option granted under the 2009
Stock Option Plan have been effectively registered under the Securities Act of
1933, as now in force or hereafter amended, the Company shall be under no
obligation to issue any shares covered by any option unless the Optionee, in
whole or in part, shall give a written representation and undertaking to the
Company which is satisfactory in form and scope to counsel for the Company and
upon which, in the opinion of such counsel, the Company may reasonably rely,
that he or she is acquiring the shares issued pursuant to such exercise of the
option for his or her own account as an investment and not with a view to, or
for sale in connection with, the distribution of any such shares, and that he or
she will make no

 

13

--------------------------------------------------------------------------------


 

transfer of the same except in compliance with any rules and regulations in
force at the time of such transfer under the Securities Act of 1933, or any
other applicable law, and that if shares are issued without such registration, a
legend to this effect may be endorsed upon the securities so issued.  In the
event that the Company shall, nevertheless, deem it necessary or desirable to
register under the Securities Act of 1933 or other applicable statutes any
shares with respect to which an option shall have been exercised, or to qualify
any such shares for exemption from the Securities Act of 1933 or other
applicable statutes, then the Company may take such action and may require from
each Optionee such information in writing for use in any registration statement,
supplementary registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for such purpose and may require
reasonable indemnity to the Company and its officers and directors and
controlling persons from such holder against all losses, claims, damages and
liabilities arising from such use of the information so furnished and caused by
any untrue statement of any material fact therein or caused by the omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made.

 

17.           Modification of Outstanding Options.

 

The Board may authorize the amendment of any outstanding option with the consent
of the Optionee when and subject to such conditions as are deemed to be in the
best interests of the Company and in accordance with the purposes of this 2009
Stock Option Plan.

 

18.           Approval of Stockholders.

 

The 2009 Stock Option Plan shall be subject to approval by the vote of
stockholders holding at least a majority of the voting stock of the Company
present, or represented, and entitled to vote at a duly held stockholders’
meeting, or by written consent of the stockholders as provided for under
applicable state law, within twelve (12) months after the adoption of the 2009
Stock Option Plan by the Board of Directors and shall take effect as of

 

14

--------------------------------------------------------------------------------


 

the date of adoption by the Board of Directors upon such approval.  The
Compensation Committee may grant options under the 2009 Stock Option Plan prior
to such approval, but any such option shall become effective as of the date of
grant only upon such approval and, accordingly, no such option may be
exercisable prior to such approval.

 

19.           Termination and Amendment.

 

Unless sooner terminated as herein provided, the 2009 Stock Option Plan shall
terminate ten (10) years from the date upon which the 2009 Stock Option Plan was
duly adopted by the Board.  The Board may at any time terminate the 2009 Stock
Option Plan or make such modification or amendment thereof as it deems
advisable; provided, however, that except as provided in this Section 19, the
Board may not, without the approval of the stockholders of the Company obtained
in the manner stated in Section 18, increase the maximum number of shares for
which options may be granted or change the designation of the class of persons
eligible to receive options under the 2009 Stock Option Plan, or make any other
change in the 2009 Stock Option Plan which requires stockholder approval under
applicable law or regulations.

 

20.           Reservation of Stock.

 

The Company shall at all times during the term of the 2009 Stock Option Plan
reserve and keep available such number of shares of stock as will be sufficient
to satisfy the requirements of the 2009 Stock Option Plan and shall pay all fees
and expenses necessarily incurred by the Company in connection therewith.

 

21.           Limitation of Rights in the Option Shares.

 

An Optionee shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the options except to the extent that the option
shall have been exercised with respect thereto and, in addition, a certificate
shall have been issued theretofore and delivered to the Optionee.

 

15

--------------------------------------------------------------------------------


 

22.           Notices.

 

Any communication or notice required or permitted to be given under the 2009
Stock Option Plan shall be in writing, and mailed by registered or certified
mail or delivered by hand, if to the Company, to its principal place of
business, attention:  Treasurer, and, if to an Optionee, to the address as
appearing on the records of the Company.

 

16

--------------------------------------------------------------------------------
